DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claims 1-2 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (Journal of Non-Crystalline Solids, 2018, Vol 500, Page 173-180), and further in view of US’082 (US 2009/0242082, hereinafter “US’082”).
Regarding claim 1, Dong teaches a high magnetic flux density soft magnetic Fe-based amorphous alloy containing Fe82.5B15Si2C0.5, Fe83B14Si2C1 and Fe83.5B14Si2C0.5 (Abstract; Fig. 3), which meets the recited amount of Fe, B, Si and C in claim 1. 
Dong does not teach the recited amount of Co. US’082 teaches a high magnetic flux density soft magnetic Fe-based amorphous alloy containing 80-86 at% Fe (0-15% of Fe can be substituted by Co), 10-20 at% B, 1-5 at% Si and 0.02-2 at% C (Abstract; [0030] to [0038]), which is analogous to the alloy of Dong. US’082 discloses that Co improve watt loss value ([0034]). Thus, it would be obvious to one of ordinary skill in the art to incorporate Co as taught by US’082 in the alloy of Dong in order to improve watt loss value as disclosed by US’082. US’082 discloses that 0-15% of Fe can be substituted by Co (Abstract), which overlaps the x amount in claim 1 and thus the 
Regarding claim 2, Dong teaches a high magnetic flux density soft magnetic Fe-based amorphous alloy containing Fe82.5B15Si2C0.5, Fe83B14Si2C1 and Fe83.5B14Si2C0.5 (Abstract; Fig. 3), thus B/Si is calculated to be in the range of 7 to 7.5, which meets the recited B/Si in claim 2. 
Regarding claims 3 and 4, Dong discloses that after annealing at a temperature greater than 680 ºC, the alloy has flux density greater than 1.79 (Fig. 7), which meets the limitations recited in claims 3-4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/XIAOWEI SU/Primary Examiner, Art Unit 1733